Citation Nr: 0620822	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disorder.

2.  Entitlement to service connection for bilateral flat 
feet.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for a right elbow 
disorder.

9.  Entitlement to service connection for a right eye 
disorder.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to April 1981 
and from April 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims, 
and he perfected an appeal of the decision.  The Decision 
Review Officer (DRO), in a September 2004 decision, granted a 
compensable evaluation of 10 percent for the cervical spine 
disorder.

The veteran also appealed a denial of entitlement to service 
connection for facial scars.  The DRO granted entitlement to 
service connection and evaluated them as 0 percent disabling.  
The claims file reflects that the September 2004 Supplemental 
Statement of the Case (SSOC) was returned due to the veteran 
not having provided postal authorities a forwarding address.  
The claims file further reflects that the SSOC was remailed 
to the veteran's new address in October 2004, and there is no 
evidence of it having been returned.  The claims file 
reflects no evidence of the veteran having submitted a Notice 
of Disagreement related to the evaluation of the facial 
scars.  Thus, that issue is not before the Board and will not 
be a part of this decision.

The veteran requested a Travel Board Hearing, which a January 
2005 RO letter informed him was scheduled for February 7, 
2005.  The claims file reflects no evidence of the letter 
having been returned as undeliverable.  The veteran failed to 
appear for his scheduled hearing, and the claims file 
reflects no evidence of him having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.    See 38 C.F.R. § 20.702 (2005).

With the exception of the appeal of the issue related to the 
low back claim, all of the other issues on appeal are 
discussed in the remand portion of the document below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence to the extent required by 
applicable regulations.

2.  A January 1991 rating decision denied entitlement to 
service connection for a low back disorder which, in the 
absence of an appeal, became final in accordance with 
applicable law.

3.  The evidence submitted since the January 1991 rating 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.





CONCLUSION OF LAW

The January 2001 rating decision is final; new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for a low back disorder has not been 
received; and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2005); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In this case, in a letter of March 2002, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for entitlement to service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that was relevant to the 
claim.  The letter also informed the veteran to submit new 
and material evidence related to his claim.  Further, the 
letter informed the veteran that the February 1991 RO letter, 
which notified him of the January 1991 rating decision, 
informed him that his initial claim was denied because the 
then evidence of record did not show in-service incurrence or 
aggravation of a low back disorder, and that new and material 
evidence was evidence that would show the low back disorder 
arose in or became worse as a result of his active service.  
He was informed that medical evidence which merely showed his 
low back disorder as it currently is would not meet the new 
and material evidence requirement.  The letter also informed 
the veteran that, if the benefit was granted, the effective 
date could be the date his claim was received if additional 
evidence was received within one year of the date of the 
letter.  Otherwise, the effective date would be the date the 
evidence was received.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and VA outpatient treatment 
records from the facilities identified by the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  In 
light of the fact that the merits of the issue of entitlement 
to service connection for a low back disorder is not before 
the Board, the fact that the March 2002 letter did not 
address how disability evaluations are determined did not 
prejudice the veteran.  Thus, any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In July 1990, the veteran applied for entitlement to service 
connection for a neck disorder.  The service medical records 
reflect that the veteran presented with complaints of neck 
and back pain due to a motor vehicle accident.  The date is 
not clearly discernable due to the poor quality of the 
microfiche copies, but it appears to have occurred in 1988.  
The emergency room report reflects that X-rays showed a very 
slight anterior wedging of the first lumbar vertebral body, 
but the report cautioned that it could be a normal contour.  
The intervertebral disc spaces were preserved and normal, and 
there was no evidence of a fracture or dislocation.

Other entries in the service medical records show complaints 
of neck and back pain.  A May 1988 entry reflects that 
examination revealed diffuse tenderness at the mid-and low 
back, with no thoracic spine involvement.  A January, year 
stamp unclear, entry reflects an assessment of a mild low 
back strain.  The veteran underwent a regimen of physical 
therapy for his in-service neck and back episodes.  Both a 
1986 periodic physical examination and the April 1990 
physical examination at discharge assessed the veteran's 
spine and other musculoskeletal system as normal.

The September 1990 VA examination report reflects that the 
examiner noted the veteran's report of the motor vehicle 
accident two years earlier, with trauma to the neck and back.  
The veteran only reported symptoms related to his cervical 
spine area as concerned his in- and post-service 
symptomatology.  The examiner noted that the veteran had no 
other complaints at that time.  The examiner rendered a 
diagnosis of status post-whiplash injury to the neck.  No 
diagnosis related to the veteran's back was rendered.

Although the veteran's July 1990 VA From 21-526 only 
reflected a claim related to his neck, in light of the 
service medical records entries related to his low back and 
the findings of the September 1990 examination, the January 
1991 rating decision denied entitlement to service connection 
for the low back as not found on the VA examination.  A 
February 1991 RO letter informed the veteran of the January 
1991 rating decision and of his appeal rights, and there is 
no record of the February 1991 letter having been returned as 
undeliverable.  Neither does the claim file reflect any 
record of the veteran having submitted an appeal of the 
January 1991 decision, and it became final in accordance with 
applicable law and regulation.

A September 1995 rating decision reflects that the RO 
reviewed the veteran's low back claim upon receipt of 
additional service medical records.  The September 1995 
rating decision determined that the additional service 
medical records did not reveal any evidence not already 
considered, and that the additional service medical records 
resulted in no change of the January 1991 rating decision.  A 
September 1995 RO letter addressed to the veteran's then last 
address of record, informed him of the September 1995 
decision  and his appeal rights.  That letter, however, was 
returned as undeliverable due to the expiration of the 
veteran's order to forward his mail.  The claims file 
reflects no correspondence from the veteran which informed 
the RO of a change of address, until his February 2000 
application to reopen.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

As noted above, the veteran filed his application to reopen 
his previously denied claim in 2000.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to his claim.  
See 66 Fed. Reg. 45,620.

Under the prior standard, "new" evidence means more than 
evidence that has not previously been included in the claims 
folder, and must be more than merely cumulative or redundant, 
in that it presents new information.  38 C.F.R. § 3.156 
(2001); Colvin v. Derwinski, 1 Vet. App. 171 (1990).  See 
also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.
In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence added to the claims file since the January 1991 
rating decision consists of the veteran's statement related 
to his application to reopen the previously denied claim, VA 
outpatient treatment records, and a report of a VA fee-basis 
examination.  The veteran's February 2000 statement reflects 
no more than his claimed symptoms related to his back and the 
fact that he apparently was under the mistaken assumption 
that his low back disorder was service connected.  VA 
outpatient records for the period April 1999 to October 2003 
reflect the veteran's complaints of chronic low back pain and 
the recommended treatment for it.  The entries reflect that 
none of the examiners made any comment or rendered an opinion 
as to whether the back pain was related to the veteran's 
active service.

The April 2004 VA fee-basis examination report reflects that 
the veteran's back was not examined.  The Board notes, 
however, that unless new and material evidence is received to 
reopen a previously denied claim, the VCAA duty to assist 
does not require that a claimant be afforded a medical 
examination.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(iii) (2005).

As is apparent from the discussion above, no new evidence has 
been submitted.  The outpatient treatment notes are not new 
but redundant, in that they do no more than show the veteran 
to have manifested low back pain.  This evidence is not 
material in that it does not raise any possibility of 
establishing the claim nor is it so significant that it must 
be considered in order to fairly decide the veteran's claim.  
Thus, the Board is constrained to deny the veteran's claim to 
reopen the previously denied claim.  38 C.F.R. § 3.156 
(2001).


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a low back disorder 
has not been received; the appeal is denied.


REMAND

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. 
Nicholson/Hartman, 19 Vet. App. 473 (2006).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

None of the VCAA notice letters provided to the veteran 
addressed his claim for an increased rating, as they only 
addressed a claim for service connection.  Thus, he has not 
received the requisite notice for that claim.  This 
procedural deficiency can be cured while the appeal is on 
remand.  The criteria for rating spine disorders were changed 
twice after the veteran's claim was received by the RO.  The 
Board notes that neither the Statement of the Case nor the 
SSOC, though issued after the effective date of the changes, 
informed the veteran of the current criteria.  Although the 
prior criteria are applicable throughout the entire appeal 
period if deemed more favorable to the veteran, the RO should 
still inform him of the current criteria and apply the 
criteria most favorable to him.  See 38 U.S.C.A. § 5110(g); 
VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. 
Prec. Op. No. 3-2000 (April 10, 2000).

The claims file reflects that the veteran failed to show for 
his March 2000 VA fee-basis examination related to this 
increased rating and service connection claims, and the RO 
proceeded to adjudicate his claims on the evidence of record.  
See 38 C.F.R. § 3.655(b) (2005).  The claims file, to include 
the fee-basis examiner's notice that the veteran did not 
report, does not reflect a copy of the notice to the veteran 
that he was scheduled for an examination or the address to 
which it was sent.

In his substantive appeal, the veteran claims that the notice 
of the examination was not sent to the most recent address of 
record, that he was willing to attend an examination if 
scheduled, and that he in fact requested another examination 
to determine is there was any relationship between his 
claimed disabilities and his active service.  As reflected 
above, the veteran was afforded an examination in April 2004, 
but it did not address the disorders for which he is claiming 
entitlement to service connection.  Further, the examiner 
noted that the veteran's medical records were not available 
for his review.

The Board notes that, despite the poor quality of the copies 
of the service medical records made from the microfiche, the 
records reflect entries in the service medical records 
related to all of the disorders for which the veteran claims 
entitlement to service connection, to include entries related 
to head and eye trauma.  Further, the 1986 report of a 
periodic physical examination reflects a notation of mild pes 
planus.  The Board further notes that the VA outpatient 
treatment records reflect complaints of foot pain as well as 
treatment.  The claims file reflects no record of the 
veteran's physical examination upon entry into active 
service.

The September 2004 SSOC reflects no mention of the veteran's 
statement that he would report for an examination or his 
request for another examination related to his service 
connection claims.  In light of his unrebutted allegation of 
not having received notice of the March 2000 examination and 
the evidence reflected in the service medical records, the 
VCAA duty to assist him with the development of his claims 
indicates that another examination is indicated.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA-
compliant notice for his claim for an 
increased rating, as well as a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claims on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for the disorders which 
are the subject of this appeal.  After 
securing the necessary release, the RO 
should obtain these records.  The RO should 
also seek to obtain evidence of the 
veteran's military occupation specialty, as 
well as his VA treatment records not 
already of record.

3.  After the above is complete, the 
veteran should be afforded an appropriate 
VA examination to determine the current 
severity of his service-connected cervical 
spine disorder.  All indicated diagnostic 
tests should be conducted.  He should also 
be afforded VA examinations to determine 
the etiology of the disorders for which 
entitlement to service connection is 
claimed.  The claims folder should be made 
available to the examiner for review as 
part of the examinations.  Request the 
examiner(s) to render an opinion as to 
whether it is at least as likely as not 
(probability of at least 50 percent) that 
any diagnosed bilateral flat foot, 
bilateral hearing loss, bilateral tinnitus, 
left ankle, migraine headache, sinusitis, 
right elbow, or right eye disorder is 
related to the entries in the veteran's 
service medical records, or is otherwise 
related to his active service or to some 
other event.  Any opinion should be fully 
explained and the rationale provided.

The RO should also request the examiner(s) 
to please review the original microfiche 
rather than the copies of the service 
medical records made from them, as a 
medical professional may well glean more 
information from the originals.
4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record and 
readjudicate the veteran's claim.  As 
concerns the veteran's claim for an 
increased rating, the RO will evaluate the 
veteran's cervical spine disorder under the 
prior and current criteria and apply the 
one most favorable to him.  To the extent 
that any benefit sought on appeal remains 
denied, issue the veteran a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


